Citation Nr: 0005707	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  97-35 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a herniated nucleus 
pulposus at L5-S1 on the right.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1970 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the veteran's claim for 
service connection for a herniated nucleus pulposus at L5-S1 
on the right.  The veteran filed a timely appeal to this 
adverse determination.


FINDINGS OF FACT

1.  The veteran's herniated nucleus pulposus at L5-S1 on the 
right was clearly and unmistakably present prior to service.

2.  The veteran has not presented competent evidence that his 
pre-existing herniated nucleus pulposus at L5-S1 on the right 
underwent a permanent increase in severity during service. 


CONCLUSION OF LAW

The veteran's claim for service connection for herniated 
nucleus pulposus at L5-S1 on the right is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a 
pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.306 (1999).  Regulations 
provide that a pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service where there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural  progress of the 
disease.  38 U.S.C.A. § 1153 (West 1991); C.F.R. § 3.306(a) 
(1999).  In deciding a claim based on aggravation, after 
having determined the presence of a pre-existing condition, 
the Board must first determine whether there has been any 
measured worsening of the disability during service and then 
whether this constitutes an increase in disability.  See 
Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).

Unless there is clear and unmistakable evidence to the 
contrary, the VA must presume that the veteran was in sound 
condition except as to those defects, infirmities, or 
disorders noted at the time of his or her entrance into 
service.  38 U.S.C.A. §§ 1131, 1132 (1999).  The presumption 
of sound condition provides that every veteran shall be taken 
to have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  This presumption attaches only where there has been 
as induction examination in which the later-complained-of 
disability was not detected.  Where a report of service 
entrance examination is not of record, the Board must accord 
the veteran the presumption of soundness at service entry, 
absent clear and unmistakable evidence to the contrary.  The 
term "noted" denotes only such conditions as are recorded 
in examination reports.  A reported history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.304; Crowe v. Brown, 7 Vet. 
App. 238 (1994).

However, the first step in this analysis is to determine 
whether the veteran has presented a well-grounded claim for 
service connection.  In this regard, the veteran bears the 
burden of submitting sufficient evidence to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  Simply stated, a well-grounded claim 
must be plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis,  competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit, supra.  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra, Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Service connection generally requires:  (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  In cases involving 
aggravation of a preexisting disability, competent evidence 
that the disability was aggravated by service is required in 
order to well ground the claim. See Epps, supra; see also 
Heuer and Grottveit, both supra.  Savage v. Gober, 10 Vet. 
App. 488, 497 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  In addition, as with all claims for service 
connection, the nexus requirement also applies.  That is, in 
cases of claimed inservice aggravation, there must be 
competent evidence of a nexus between a current disorder and 
the inservice aggravation of that disorder.  Gonzales v. 
West, No. 95-1218 (U.S. Vet. App. Jan. 20, 1998) (citing 
Caluza, supra).

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail. Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit, supra.

A review of the veteran's service medical records reveals 
that at the time of the veteran's pre-induction medical 
examination in January 1970, his spine/other musculoskeletal 
system was found to be "normal," and no back disorders were 
noted.  However, the Board finds that, despite the lack of a 
notation of a back disorder on this entrance examination, 
clear and unmistakable evidence exists which indicates that a 
back disorder existed prior to service.  On April 14, 1970, 
two weeks after service entrance, the veteran was treated for 
complaints of low back pain.  At that time, he reported that 
he had been in an automobile accident a few months prior to 
entering the Army and had experienced pain for three days at 
that time, but did not seek any medical treatment.  No injury 
in service was reported.  He had full range of motion and no 
spasm, but complained of back pain.  No diagnosis was 
rendered at that time, but the examiner prescribed medication 
and recommended the use of heat pads and physical therapy.

A few days later he was again seen at the dispensary with 
continuing complaints of low back pain, which had not been 
relieved by physical therapy.  The examiner diagnosed low 
back pain of unknown etiology.

Two days later the veteran again complained of low back pain, 
unrelieved by medications or physical therapy.  Physical 
examination and X-rays taken at that time were reportedly 
negative.  The examiner referred the veteran to orthopedics 
for further evaluation.

Therefore, at the end of April 1970 the veteran was treated 
at the orthopedics clinic.  At that time, the examiner stated 
that the veteran was in the second week of basic training, 
and had continuing complaints of low back pain.  The veteran 
stated that he had "had low back pain since 1 year ago when 
he twisted it diving and worse since a car accident 2 months 
ago."   Following an examination, the examiner diagnosed a 
mild herniation of disc L5-S1 on the right, and recommended a 
medical discharge.  There was no reference to any injury in 
service.

In late April 1970, the veteran underwent a Medical Board 
examination.  At that time, he reported having experienced 
"low back pain since one year ago when he twisted his back 
in a diving accident.  It has been worse, however, since he 
was in a car accident two months ago."  The examiner noted 
that in private life, the veteran had worked as a cook, and 
when performing this job had felt slight discomfort but could 
get along most of the time.  However, the veteran stated that 
his back had become quite a bit worse since coming on Basic 
Training.  There was no reference to any injury in service.  
X-ray was reported to be normal.  Following physical 
examination, the examiner diagnosed mild herniation of disc 
L5-S1 on the right, and again recommended a medical 
discharge.

The report of Medical Board proceedings in April-May 1970, 
indicated that the veteran was disqualified for procurement 
due to mild herniation of disc L5-S1 on the right.  This 
report further stated that this disorder was not incurred in 
the line of duty, and existed prior to service.  It was also 
explicitly noted that this defect was not aggravated by 
active duty. 

The Board finds that, based on this evidence, the veteran's 
herniated disc at L5-S1 clearly and unmistakably existed 
prior to his entry into active duty, and is therefore not 
entitled to the presumption of soundness as to that disorder.  
See Paulson v. Brown, 7 Vet. App. 466, 468 (1995).

It must next be determined whether the veteran's pre-existing 
back condition was aggravated by service.  When a condition 
is properly found to have been pre-existing, either because 
it was noted at entry or because pre-existence was 
demonstrated by clear and unmistakable evidence, the 
presumption of aggravation provides that a pre-existing 
injury or disease will be considered aggravated by active 
service where there is an increase in the disability during 
such service, unless there is a specific finding that the 
increases in the disability is due to the natural progress of 
the disease.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Crowe v. Brown, 7 Vet. App. 238 (1994).  A temporary 
worsening of symptoms of a disability subject to exacerbation 
is not indicative of an increase in the severity of the 
underlying disability.  Hunt v. Derwinski, 1 Vet. App. 292, 
296 (1991).

Relevant post-service evidence includes treatment records 
dated from May 1970 to November 1987 from St. John's 
Hospital, a private health care facility.  These records 
indicate that in May 1970, the veteran was treated for 
complaints of pain in the low back and right leg.  The 
veteran reported that his low back pain had been present 
"for a year."  He stated that he developed his current 
complaint while in the service, and was discharged because of 
it.  He made no reference to an actual injury in service.  
Following examination, the examiner diagnosed probable 
herniated intervertebral disc L4-L5 on the right, and ordered 
myelography.  However, a lumbar myelogram revealed no 
myelographic deformities in the lumbar region, and x-rays of 
the lumbosacral spine showed well-maintained vertebral body 
height, alignment, and interspacing, with no congenital 
defects, fractures, or bone destruction. 

In May 1997, the veteran underwent a VA spine examination.  
At that time, the veteran reported that he was injured during 
basic training lifting telephone poles.  He stated that 
several days later he could not even get up, and was 
hospitalized for several days for a possible herniated disc 
and spinal shock.  He was subsequently medically discharged.  
The examiner noted that as he did not have the veteran's 
claims file, he had only the veteran's history to base his 
assessment upon.  The final diagnosis was status post lumbar 
sacral strain, possible disc herniation, with chronic 
intermittent pain, normal function of the spine preserved.  
The Board notes that 
x-rays taken later that day revealed Schmorl's nodes at the 
interspace between L4 and L5 and between L5 and S1, with 
marked asymmetry of the articular facets between L3 and L4 
and L4 and L5.  The examiner diagnosed osteoarthritis of the 
lumbar spine.

The Board finds that these records provide no evidence that 
the veteran's pre-existing herniated nucleus pulposus at L5-
S1 on the right increased in severity in any permanent manner 
during service.  The Board notes that although the veteran 
has asserted that he injured his back in service while 
lifting a telephone pole out of a pool, a thorough review of 
the medical records from the veteran's short period of 
service do not indicate any complaints or reports of this 
incident.  On the contrary, when asked about the history of 
his present back pain, the veteran consistently reported that 
his back had hurt ever since his diving accident 1 year 
earlier, and was worsened by a car accident just prior to 
entering service.  No mention was made of the telephone pole 
incident in any of the medical records from service.  In 
addition, to the extent that his pre-existing herniated disc 
disorder became temporarily symptomatic following this 
strenuous activity, temporary flare-ups are not sufficient to 
be considered aggravation in service.  See Hunt v. Derwinski, 
1 Vet. App. 292, 197 (1991).  No competent medical evidence 
has been presented to show that the veteran's pre-service 
back disorder increased in severity during service.  

In reaching this determination, the Board has considered the 
veteran's allegation, as set forth in a statement to VA dated 
in June 1997, that the physician who performed the May 1997 
examination misunderstood him when he told him about his 
diving accident.  The veteran stated that his diving accident 
occurred in 1972 or 1973, two to three years after discharge 
from service, at which time he was treated at the emergency 
room at St. John's Hospital.  At that time, the veteran was 
told that he had punctured a hole in his ear, and that he 
lost his dogtags that day, so he remembered the event quite 
clearly.  The veteran was quite emphatic in his belief that 
the examiner in May 1997 had incorrectly recorded the date, 
which the RO subsequently relied upon in wrongly denying his 
compensation claim.

In addition the veteran contended that he told the doctor in 
service that the automobile accident occurred in 1962, when 
he was 12 years old.  He stated that he did not have any 
problems with his back at that time, and did not seek 
treatment at the time because he only had a bruise on his 
right side which went away within one month. 

However, the Board notes that while the veteran may certainly 
have discussed the date of the diving accident with the 
examiner in May 1997, the examiner did not report any of this 
discussion in his examination report, and did not mention a 
diving accident.  Therefore, it is clear that the RO based 
its determination as to the date of the diving accident 
solely on the information contained in the veteran's service 
medical records, which repeatedly recorded the veteran's 
consistent report that he had twisted his back in a diving 
accident one year earlier.  Furthermore, regarding the 
veteran's claim that his diving accident occurred in 1972 or 
1973, the Board recognizes the veteran's sincere belief in 
the merits of his claim, but the clinical records from 
service clearly contain a report of a pre-service injury 
while diving.  In addition, the Board has considered the 
veteran's statements that he clearly remembered the diving 
accident as having occurred well after service because he 
punctured his eardrum at the time of that accident.  However, 
the Board notes that the April 1970 Report of Medical History 
created at the time of his Medical Board clearly noted that 
the veteran had suffered a "perforated right tympanic 
membrane - diving injury - EPTS [existed prior to service].  
Hearing loss right ear."  Thus, it is clear from these 
medical records that the veteran's diving accident did indeed 
occur prior to his entry into service, as reported by the 
veteran himself in 1970.

Furthermore, the Board notes that while the veteran claimed 
that he was treated at the emergency room at St. John's 
hospital in 1972 or 1973 following this diving accident, the 
Board notes that the RO requested the veteran's medical 
records from St. John's Hospital from "May 22, 1970 to June 
1, 1990."  The RO subsequently received records indicating 
treatment provided to the veteran at St. John's Hospital from 
May 1970 to November 1987.  However, none of these records 
reflect that any treatment was provided to the veteran in 
either 1972 or 1973, nor do they indicate that treatment was 
provided following a diving accident at any time after 
service.

Furthermore, regarding the veteran's contentions that his 
automobile accident occurred in 1962, many years before 
service, the Board again notes that numerous medical records 
dated in April 1970, while the veteran was in service, 
consistently and repeatedly recorded the veteran's report 
that he had injured his back in an automobile accident 2 
months earlier, just prior to entering service in March 1970.  
To the extent that the veteran's present recollection, some 
30 years after discharge, as to the date of the pre-service 
accident is inconsistent with his numerous reports recorded 
in 1970, the Board finds that the service medical reports are 
significantly more reliable and probative, as they were made 
much closer in time to the dated of the car accident in 
question.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R.  3.306(a).  This "presumption of aggravation" 
applies only when pre-service disability increases in 
severity during service.  Beverly v. Brown, 9 Vet. App. 402, 
405 (1996).  In the instant case, as no actual increase in 
disability was shown during service and in the absence of 
competent medical evidence that the veteran's back disability 
was aggravated during service it is the decision of the Board 
that the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for entitlement 
to service connection for a herniated nucleus pulposus at L5-
S1 on the right, and the claim must be denied on that basis.  
As the duty to assist is not triggered here by the submission 
of a well-grounded claim, the Board finds that VA has no 
obligation to further develop the veteran's claim.  See Epps, 
supra; Grivois v. Brown, 5 Vet. App. 136, 140 (1994).

In reaching this determination, the Board recognizes that 
this issue is being disposed of in a manner that differs from 
that employed by the RO.  The RO denied the veteran's claim 
on the merits, while the Board has concluded that the claim 
is not well grounded.  The Board has therefore considered 
whether the veteran has been given adequate notice to 
respond, and if not, whether he has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Since the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded-claim analysis," the Board finds no 
prejudice to the veteran in this case.  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

In addition, in reaching this determination the Board notes 
that it has not been made aware of any outstanding evidence 
which could serve to well ground his claim for service 
connection for a herniated nucleus pulposus at L5-S1 on the 
right. Accordingly, there is no further duty on the part of 
VA to inform the veteran of the evidence necessary to 
complete his application for this benefit.  38 U.S.C.A. 
§ 5103 (West 1991); McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).


ORDER

Evidence of a well-grounded claim having not been submitted, 
service connection for a herniated nucleus pulposus at L5-S1 
on the right is denied.



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals



 

